Title: Peter Gray to James Madison, 6 November 1834
From: Gray, Peter
To: Madison, James


                        
                        
                        Honl. James Madison1834 To Peter Gray Agt. Dr.
                        Mar. 6. For North American Review 1834 .....$5.--
                        
                        
                        
                        
                     
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksburg
                                
                                 Nov. 10. 1834
                            
                        Above you have bill for North American Review,  1834, for which please I would be obliged to you, to forward the amt
                            as soon as convenient. My Father, who has given me all his book agencies, sends his respects to you, Yrs. very
                            Respectfully.
                            
                                Peter Gray
                            
                        